Citation Nr: 9900207	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  98-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from November 
1944 to January 1946, active service with the regular 
Philippine Army from January 1946 to February 1946, and 
service with the Philippine Scouts from March 1946 to 
February 1949.  The veteran and appellant were married from 
March 1975 until the veterans death.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of an April 1998 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veterans death, including due to the use of tobacco 
products during service.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veterans death, due to 
septicemia and hypostatic pneumonia, was caused by his 
smoking history and/or exposure to heat, cold and continuous 
rain during service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim of 
entitlement to service connection for the cause of the 
veterans death is well grounded.  


FINDINGS OF FACT

1. The veteran died on July [redacted], 1988.  The death 
certificate identified the immediate cause of death as 
septicemia with an antecedent cause of hypostatic 
pneumonia.

2. The veteran had no adjudicated service-connected 
disabilities prior to his death.  

3. No service-connected disability has been shown to be the 
immediate cause or a contributing factor in the veterans 
death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veterans death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran died on July [redacted], 1988.  His death 
certificate indicated an immediate cause of death of 
septicemia with an antecedent cause of hypostatic 
pneumonia.  

In an informal claim, received in May 1997, the appellant 
stated that the veteran was provided four free cartons of 
cigarettes per month by the United States government while in 
service.  She stated that smoking was the cause of the 
veterans death and requested service connection for the 
cause of his death.  With this informal claim the appellant 
submitted a copy of an undated article from The American 
Legion indicating that the VA general counsel, James 
Endicott, Jr. had ruled that some veterans who contracted 
diseases caused by smoking may be eligible for service-
connected disability compensation.  The article stated that 
Endicott ruled that because the service departments provided 
free or reduced price cigarettes, illnesses linked to smoking 
were service-connected, if the veteran was unaware of the 
risks at the time he began the habit.  The appellant filed 
her formal claim in June 1997.  

In an affidavit for Philippine Army Personnel, signed by the 
veteran in January 1946, he reported no wounds or illnesses 
incurred during service.  

By letter dated in September 1997, D.E.C., M.D., stated that 
he treated the veteran for productive cough, chest pain and 
dyspnea from January 1980 to 1987.  Dr. D.E.C. indicated 
diagnoses of chronic bronchitis and emphysema, secondary to 
tobacco use.  He further stated that he treated the veteran 
for a high fever, chest pain and dyspnea from January to 
March 1988.  Dr. D.E.C. indicated a diagnosis of pneumonia.  

The record contains the September 1997 joint affidavit of 
M.M.M. and M.C.G., who stated that during the veterans 
military service, he was provided with four cartons of 
cigarettes per month.  The affiants stated that this caused 
him to become a chain smoker and acquire a lung disease, 
which contributed to his death by septicemia secondary to 
hypostatic pneumonia.  The affiants indicated that the 
veteran smoked two-to-three packages of cigarettes per day.  

In September 1997, the National Personnel Records Center 
(NPRC) confirmed the veterans service from March 1946 to 
February 1949, and indicated that no medical records were on 
file at the NPRC.  

In October 1997, the RO requested examination reports, 
laboratory studies and interpretations of X-ray films from 
Dr. D.E.C.  By letter, dated in November 1997, Dr. D.E.C. 
stated that he treated the veteran for chronic bronchitis and 
emphysema secondary to tobacco use from January 1980 to 1987 
and for pneumonia from January to March 1988.  Dr. D.E.C. 
stated that the laboratory results are not released to 
patients; only duplicate copies are provided.  However, he 
stated that the veterans laboratory results were lost or 
misplaced and could not be furnished.  Dr. D.E.C. stated that 
his clinical records showed treatment for productive cough, 
chest pain and dyspnea from January 1980 to 1987.  
Antibiotics and mucolytics were prescribed.  The veteran was 
again treated from January 1988 to March 1988 for high fever, 
chest pain and dyspnea.  Antibiotics, analgesics and 
antipyretics were given at that time.  Dr. D.E.C. did not 
provide copies of these clinical notes.

In her VA Form 9, substantive appeal, received in October 
1998, the appellant stated that she noticed the veteran 
coughing continuously since they were married.  She further 
stated that, while in the Philippine Scouts, due to constant 
exposure to severe heat and cold and continuous rains for 
several months in the mountains, the veteran was diagnosed 
with a sickness/illness, emphysema, septicemia and 
hypostative (sic) pneumonia.  


II. Analysis

Specific Guidelines:  Tobacco Use

Because the appellant has raised the issue of service 
connection for the cause of the veterans death due to 
smoking and has made reference to a VA General Counsel (GC) 
opinion, the Board finds that it would be productive to cite 
certain pertinent guidelines, to include the most recent VA 
General Counsel Precedent Opinion (VAOPGCPREC) in this 
matter.  The Board is bound in its decisions by the precedent 
opinions of VA General Counsel.  See 38 U.S.C.A. § 7104(c).  

The article submitted by the appellant makes reference to 
VAOPGCPREC 2-93 issued in January 1993.  This opinion 
indicated that service connection may be established for 
disability or death if the evidence established that the 
injury or disease resulted from tobacco use in the line of 
duty during active military service.  

In May 1997, GC prepared VAOPGCPREC 19-97 in response to an 
inquiry as to under what circumstances service connection may 
be established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veterans tobacco use during 
service. 

The opinion stated that while 38 C.F.R. § 3.310 provides for 
"secondary service connection", if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veterans lungs by in-service smoking gave rise to, 
for example ASHD, COPD, PTB, or asthma, service connection 
may be established without reference to section 3.310(a).  

However, where the evidence indicated a likelihood that a 
veterans disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The 1997 Opinion noted that secondary service connection 
could occur only if a veterans nicotine dependence, which 
arose in service, and resulting tobacco use were the 
proximate cause of the disability or death which is the basis 
of the claim, and that proximate cause is adjudicatively one 
of fact.  The 1997 Opinion also noted the potential for an 
intervening or a supervening cause of injury that might act 
to sever the proximate and causal connection between the 
original act and the injury.  

Thus, based on the conclusion of VA's Under Secretary for 
Health that nicotine dependence may be considered a disease, 
the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of disability or death occurring after service.  

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), indicated the criteria for diagnosing substance 
dependence as specifically applicable to nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:  

(1) Tolerance; 
(2) Withdrawal; 
(3) Use of tobacco in larger amounts or over a longer period 
than was intended; 
(4) Persistent desire or unsuccessful efforts to cut down or 
control nicotine use; 
(5) Devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking); 
(6) Reduction of important social, occupational, or 
recreational activities because of nicotine use (e.g., giving 
up an activity which occurs in smoking-restricted areas); and 
(7) Continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  
For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service. 

Service Connection for the Cause of the Veterans Death

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the appellants 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

The issue of whether the veteran was dependent on nicotine 
during service and whether such dependence ultimately led to 
his death involves a medical diagnosis or opinion; thus 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record does not reflect that 
the appellant or the lay witnesses have a medical degree or 
qualified medical experience.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, although they are 
competent to testify as to observable symptoms, such as 
tobacco usage and coughing, they are not competent to provide 
evidence or opinion that the veteran was dependent on 
nicotine or that his tobacco use due to nicotine dependence 
caused or contributed to his death.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).

In the instant case, there is no competent medical evidence 
of record that the veteran suffered from nicotine dependence 
during or after service.  There is no notation on the 
veterans Philippine Army affidavit that he suffered from any 
illnesses, specifically smoking related illnesses.  Although 
the records of Dr. D.E.C. were lost or misplaced, he recalled 
treating the veteran for chronic bronchitis and emphysema 
secondary to tobacco usage beginning in January 1980 and for 
pneumonia in early 1988.  This treatment began thirty-one 
years after service.  Dr. D.E.C. provides no opinion that the 
veteran was dependent on nicotine at any time, neither does 
he indicate that the veterans lung problems began during his 
military service.  

In addition, there is no competent medical evidence providing 
a causal nexus between the causes of the veterans death and 
any incident of service, including tobacco use.  The 
September 1997 joint affidavit of M.M.M. and M.C.G. asserted 
that the veterans smoking led to his death.  As there is no 
evidence of record that either of these individuals have 
qualified medical experience, they are not competent to 
provide such an opinion.  In her VA Form 9, substantive 
appeal, the appellant stated that the veteran suffered from 
emphysema, septicemia, and hypostative (sic) pneumonia while 
serving in the Philippine Scouts due to exposure to heat, 
cold, and continuous rains.  There is no evidence, medical or 
otherwise, to support this assertion.  The appellant also 
stated that the veteran had a continuous cough since their 
marriage.  The Board notes that the veteran and appellant 
were married twenty-six years after the veterans discharge 
from service.  As stated above, Dr. D.E.C. offered no opinion 
as to the onset of any of the conditions for which he treated 
the veteran and did not indicate that any of these conditions 
had their origin in service.  The only opinion as to etiology 
offered by Dr. D.E.C. was to say that the veterans emphysema 
and chronic bronchitis were secondary to tobacco use.  As 
this diagnosis was indicated more than thirty years after 
service, Dr. D.E.C. did not distinguish between inservice and 
post service tobacco usage.  Without competent evidence of 
inservice nicotine dependence and competent evidence that 
nicotine dependence led to the veterans death, the 
appellants claim cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995), modified in relevant part by Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  The appellant has not 
identified any medical evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
